Citation Nr: 1748177	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a left elbow disorder. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 1983 and from February 2003 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2012 and April 2014, the Board remanded the case to the RO for further development and adjudicative action.

In August 2012, a videoconference hearing was held before a VLJ no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another Board hearing before the VLJ who would decide his case by letter in December 2016.  The Veteran's representative indicated in a January 2017 letter that the Veteran wished to waive his right to attend a new hearing before the VLJ who would decide his case.  

The issue of entitlement to TDIU from April 19, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  In an August 2017 letter, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to service connection for a cervical spine disorder. 

2.  In an August 2017 letter, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to service connection for a left elbow disorder. 

3.  In an August 2017 letter, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to TDIU prior to April 19, 2012. 


CONCLUSIONS OF LAWS

1.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for a cervical spine disorder, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for a left elbow disorder, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of his claim for entitlement to TDIU prior to April 19, 2012, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the Board promulgating a decision in this matter, the Veteran's representative submitted a statement expressing a desire to withdraw from appellate consideration the issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for a left elbow disorder, and entitlement to TDIU prior to April 19, 2012.  With this letter was a signed statement from the Veteran expressing the desire to withdraw these claims, but to continue pursue the appeal of the issue of entitlement to TDIU from April 19, 2012.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and the claims are therefore dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a cervical spine disorder is dismissed.  

The appeal of the issue entitlement to service connection for a left elbow disorder is dismissed.

The appeal of the issue entitlement to TDIU prior to April 19, 2012, is dismissed.


REMAND

The Veteran has claimed he is unable to work due to his service-connected disabilities.  From April 19, 2012, the Veteran met the schedular criteria as he had multiple service-connected disabilities with a combined rating of 70 percent and one service-connected disability rated at 40 percent or more.  38 C.F.R. § 4.16(a).  

However, it is unclear from the current evidence whether the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

The Veteran has been receiving disability since a February 2009 Social Security Administration (SSA) decision finding him disabled based on severe disabilities including right knee meniscal tear and PTSD.  According to this decision, the Veteran last engaged in substantial gainful activity in May 2006.  The Veteran was given a medical discharge from the Puerto Rico National Guard due to his left knee and right knee disabilities.  

The April 2012 VA examiner noted that the Veteran's right knee disability resulted in frequent episodes of locking with disturbance in locomotion and interference in sitting, standing, and weight bearing.  Both knees reflected less movement than normal and pain on movement.  The Veteran complained of persistent giveaway episodes and pain in the anterior tibia.  The Veteran reported that pain was worsened by prolonged standing and walking, and the range of motion testing reflected limitation of motion in both knees.  

A private psychological evaluation from July 2017 indicates that the Veteran's PTSD results in severe anxiety and depression, social isolation, and difficulty communicating.  The private evaluator opined that the Veteran's PTSD and knee conditions render him totally unemployable since April 2012.

Yet recent treatment notes do not indicate treatment for mental health issues or knee problems.  As the last VA examinations of his service-connected disabilities occurred in April 2014, new VA examinations assessing the current functional impairments caused by his service-connected disabilities are warranted.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the Veteran's service-connected psychological and knee disabilities.  Based on the examinations and a review of the complete record, the examiners are requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities.

3.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case after according the requisite time to respond, and thereafter return the matter for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


